Williams, Judge:
Defendant, a licensed saloon keeper in the town of Pickens, Randolph county, was indicted, tried, and convicted for a violation of section 1. of chapter 14 of the Acts of 1908 extra session of the Legislature, and was adjudged to pay a fine of $50.00 and be imprisoned in the county jail for six months, and his license 'was revoked. He brings error. The indictment charges him with obstructing from plain view from the street, on a Sunday, his bar and all parts of the room where spirituous liquors were sold, by means of screens, etc., on the windows of his saloon. There is evidence in the record to support the indictment and the jury are the judges of the facts. The court did not err in overruling defendant’s motions for a new trial, and in arrest of judgment.
• Counsel insists that the penalty is out of all proportion to the degree of the offense committed, and is in violation of section 5, Article III of the Constitution of West Virginia and also in violation-of both the State and Federal constitution prohibiting excessive fines and cruel and unusual punishments. These questions were thoroughly considered, and passed on, by us in the case of State v. Woodward, decided at the present term. The law is there reviewed in a very carefully prepared opinion by Judge BRAHHON, and it is not necessary to enter upon an extended discussion of them again. This case clearly falls within the principles decided in that case, and is governed by it. In fact, the two cases were indictments for like violations of the same statute. The syllabus in that case is also the law of this case. The judgment of the lower court will be affirmed. ' Affirmed.